 

Exhibit 10.2

 

ENCANA (USA)

 

DEFERRED COMPENSATION PLAN

 

[Amended and Restated Effective April 1, 2018]

 

WHEREAS, the Company acquired the Tom Brown, Inc. Deferred Compensation Plan
dated as of March 1, 2001 (the “Prior Plan”) upon consummation of the Company’s
purchase of Tom Brown, Inc., in May, 2004;

 

WHEREAS, the Company discontinued the Prior Plan and adopted the “Alenco Inc.
Deferred Compensation Plan” effective December 1, 2004, as a nonqualified plan
of deferred compensation for a select group of management or highly compensated
employees (the “Plan”), including those participants in the Prior Plan (“Prior
Plan Participants”) whose balances were transferred into the Plan upon its
adoption;

 

WHEREAS, the Plan was amended and restated, effective January 1, 2009, to
conform its terms to the requirements of Code Section 409A and the final
Treasury regulations promulgated thereunder; and

 

WHEREAS, Encana Services Company Ltd. became the successor to Alenco, Inc.,
effective January 1, 2014, in connection with a reorganization of Encana
Corporation and its affiliates; and

 

WHEREAS, the Company desires now to amend the Plan to: (1) recognize Encana
Services Company Ltd. as the successor the Alenco Inc. and update Plan
references accordingly (including revising the Plan name), (2) update the claims
procedures under the Plan to comply with final regulations on disability claims
procedures, (3) permit Participants to make elections to change time and form of
distributions in accordance with Code Section 409A, and (4) permit certain
employees of Encana Corporation to participate in the Plan.

 

NOW, THEREFORE, the Company amends and restates the Plan as follows, effective
April 1, 2018;

 

ARTICLE I

GENERAL

 

1.1Name of Plan.  The name of this plan is the “Encana (USA) Deferred
Compensation Plan.”

 

1.2Purpose.  The Plan has been established to provide future income to certain
select management or highly compensated employees through voluntary deferrals of
Compensation.

 

 

--------------------------------------------------------------------------------

 

1.3Effective Date.  The “Effective Date” of the Plan, the date as of which the
Plan was established, is December 1, 2004, originally noted as January 1, 2005,
which was the date the Plan became subject to Code Section 409A.

 

1.4Company.  For purposes of this Plan, “Company” means Encana Services Company
Ltd. (the successor employer to Alenco Inc.) and any successor employer thereof.

 

1.5Participating Employers.  The Company is a “Participating Employer” in the
Plan. Each subsidiary or affiliate of the Company that employs one or more
Participants shall also be a Participating Employer. Each Participating Employer
shall pay the cost of the benefits to which a Participant is entitled under the
Plan attributable to service with that employer, and its share of the other
expenses of the Plan, in each case in such amounts as are determined by the
Company in its sole discretion. The Participating Employers are Encana Services
Company Ltd., Encana Oil & Gas (USA) and, effective June 1, 2018, Encana
Corporation (but only with respect to employees of Encana Corporation who are
covered by a payroll services agreement between Encana Corporation and Alenco
Inc.).

 

1.6Construction and Applicable Law.  The Plan is intended to be an unfounded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees, within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Further, the Plan is
intended to comply with Code Section 409A, and the Plan shall be administered
and construed consistent with said intent. This Plan also shall be governed and
construed in accordance with the laws of the State of Colorado as applied to
contracts executed and to be wholly performed within said state to the extent
that such laws are not preempted by the laws of the United States of America.

 

ARTICLE II

DEFINITIONS

 

2.1Accounts.  “Accounts” shall be established for each eligible Participant
reflecting the amounts owed to the Participant or the Participant’s Beneficiary
under the terms of this Plan. The following Accounts may be established for each
Participant:

 

A.Retirement Account.  A Retirement Account shall be established to which shall
be credited the amounts of Compensation deferred by the Participant under Sec.
4.1 (other than amounts the Participant elects to have credited to a Fixed
Period Account), Employer Credits determined under Sec. 4.3, and the Investment
Credits under Sec. 4.4 related to those deferrals and credits.

 

B.Fixed Period Account.  If the Participant so elects under Sec. 4.1D., a Fixed
Period Account shall be established to which shall be credited the deferrals
under Sec. 4.1 that the Participant elects to have credited to this type of
Account and the Investment Credits under Sec. 4.4 related to those deferrals.

 

1.The Participant may elect to establish separate Fixed Period Accounts with
different maturity dates.

 

--------------------------------------------------------------------------------

 

2.The maturity date of each Fixed Period Account is January 1st of a year
specified by the Participant that is at least two years after the Plan Year with
respect to which the election applies.

 

3.In no case shall an election or elections to establish Fixed Period Account(s)
result in a payment under this Plan that is not objectively determined and
payable on a determinable date.

 

The Company may maintain sub-accounts for a Participant within each Account to
reflect the amount deferred or credited for each Plan Year and Investment
Credits on that amount. Each Participant is always 100% vested in the amounts
credited to his or her Accounts.

 

2.2Beneficiary.  “Beneficiary” means the person or persons designated as such
pursuant to the provisions of Sec. 5.5.

 

2.3Board.  “Board” means the board of directors of the Company.

 

2.4Code.  “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any successor statute.

 

2.5Compensation.  “Compensation” for a Plan Year means the cash compensation,
and not any amounts denominated or paid in stock, for services performed during
a Plan Year which is paid to the Participant by a Participating Employer. For
purposes of this Plan, Compensation includes the following sub-categories:

 

A.Base Compensation means the Compensation which is paid on a regular periodic
basis and classified as such by the Participating Employer.

 

B.Bonus Compensation means the Compensation which is paid under a bonus program
of a Participating Employer. Bonus Compensation includes the following
subcategories:

 

1.Performance-Based Bonus Compensation means any cash amounts paid to the
Participant under a performance-based bonus program of a Participating
Employer.  Performance-based bonus programs include only programs that are based
on services performed over a period of at least 12 consecutive months, and under
which payments are contingent on the satisfaction of preestablished
organizational or individual performance criteria and not readily ascertainable
at the time of the election. In compliance with Code Section 409A and the
regulations thereunder, preestablished organization or individual performance
criteria for Performance-Based Bonus Compensation shall (a) be established in
writing no later than 90 days after the commencement of the 12 consecutive month
period of service to which they relate, and (b) not be based upon any amount
that will be paid either regardless of performance, or based on a level of
performance that is substantially certain to be met at the time the criteria are
established.

 

 

--------------------------------------------------------------------------------

 

2.Other Bonus Compensation means the cash amounts paid to the Participant under
a bonus program that does not qualify as Performance-Based Bonus Compensation.

 

The term “Bonus Compensation” refers hereafter to Performance-Based Bonus
Compensation collectively.

 

2.6Disability.  A participant shall be considered “Disabled” if (1) the
participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (2) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, the Participant is
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of a Participating
Employer.

 

2.7Employer Credits.  “Employer Credits” are the credits allocable to the
Participant’s Retirement Account pursuant to Sec. 4.3.

 

2.8ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

2.9Investment Credits.  “Investment Credits” are the gains or losses allocable
to Accounts of Participants under Sec. 4.4 based on the investment indexes
elected by the Participant.

 

2.10Participant.  A “Participant” is an individual described as such in Article
III.

 

2.11Plan Year.  A “Plan Year” is the 12 consecutive month period commencing on
each January 1 and ending on the following December 31.

 

2.12Qualified Employee.  “Qualified Employee” for a Plan Year means any select
management or highly compensated employee of a Participating Employer who has
been designated in writing by the President of the Company as eligible to
Participate in the Plan for the current Plan Year.

 

2.13Retirement.  “Retirement” means the Separation from Service of a Participant
from the employ or service of a Participating Employer in accordance with the
terms of the applicable qualified retirement plan, or if a Participant is not
covered by such a retirement plan, the participant’s Separation from Service on
or after the earliest to occur of the following:

 

A.the attainment of age 59 ½.

 

B.the attainment by the Participant of age 55 and 10 years of service (in
accordance with the method of determining years of service adopted by the
Participating Employer).

 

--------------------------------------------------------------------------------

 

2.14Separation from Service.  “Separation from Service” means the cessation of a
Participant’s services as an employee of a Participating Employer for any reason
including on account of death, Retirement or because the Participant is
Disabled; provided, however, that transfer of employment between two companies
that are included in a “controlled group” within the meaning of Code Sections
414 and 1563 will not constitute a Separation from Service for purposes of this
Plan and provided, further, that the term “Separation from Service” shall be
construed in a manner consistent with Code Section 409A and the regulations
thereunder.

 

2.15Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152 (without regard to
Section 151(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty (including the need to rebuild a home
followed by damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 

2.16Valuation Date.  “Valuation Date” means each date on which the Accounts of
Participants are valued for purposes of this Plan. Valuation Dates shall include
the last day of the Plan Year and such other dates as the Company determines are
necessary or advisable for the administration of the Plan. Until the Company
determines to use other Valuation Dates, the Valuation Dates are each business
day on which the New York Stock Exchange is open for trading.

 

ARTICLE III

PARTICIPATION

 

3.1Eligibility For Participation.  An employee shall become a Participant in the
Plan on the date on which he or she becomes a Qualified Employee, and the
effective date of an election by the individual to make deferrals under Sec.
4.1. However, the individual shall become a Participant on the date he or she
first receives an Employer Credit under Sec. 4.3, if earlier.

 

3.2Duration Of Participation.  An employee who becomes a Participant shall
continue to be eligible to make elections under Sec. 4.1 thereafter, subject to
the following:

 

A.The Participant’s deferrals shall cease on the date of the Participant’s
Separation from Service.

 

B.No deferrals under Sec. 4.1 shall be made from any Compensation that is
payable to the Participant after the earliest of the dates specified in
Subsection A. unless he or she again meets the requirements for being a
Qualified Employee for a subsequent Plan Year. However, an individual shall
continue to be a Participant for purposes of the provisions of the plan other
than Sec. 4.1 or Sec. 4.3 until the date all of his or her Accounts have been
distributed.

 

 

--------------------------------------------------------------------------------

 

3.3Prior Plan Participants.  Notwithstanding anything to the contrary, all
accounts of Prior Plan Participants shall be administered pursuant to the terms
and conditions of this Plan from and after the date of its adoption.

 

3.4No Guarantee of Employment.  Participation in the Plan does not constitute a
guarantee or contract of employment with any Participating Employer. Such
participation shall in no way interfere with any rights Participating Employers
would have in the absence of such participation to determine the duration of the
employee’s employment.

 

ARTICLE INDIVIDUAL

DEFERRED COMPENSATION AND CREDITS TO ACCOUNTS

 

4.1Election to Defer Compensation.  A Qualified Employee may elect to have part
of the Compensation for a Plan Year credited to his or her Accounts rather than
being paid in cash. The Compensation otherwise payable to a Participant who
elects to defer compensation under this section shall be reduced by the
percentage or amount so elected, subject to the following:

 

A.Elections shall be written and made in the manner specified by the Company
(which may include an electronic form). Elections for each Plan Year must be
completed during the election period specified by the Company for such Plan
Year, which period must end on or prior to December 31 of the previous year for
Base Compensation elections and for Other Bonus Compensation elections, and no
later than June 30 of the current Plan Year for Performance-Based Bonus
Compensation elections, subject to the following:

 

1.In the first year in which an individual becomes a Qualified Employee, such
individual may make an election to defer Compensation with respect to services
to be performed subsequent to the election within 30 days following the date the
individual becomes a Qualified Employee, and the election will be effective as
of the first day of the first pay period commencing after the election is made.

 

2.An election to defer Performance-Based Bonus Compensation shall be available
only to Participants who perform services continuously from the later of
beginning of the applicable performance period or the date the performance
period criteria are established through the date an election is made under this
Subsection A, and whose election to defer such Performance-Based Bonus
Compensation is made before the Compensation is readily ascertainable. In
general, any amount that is both calculable and substantially certain to be
paid, as defined in Treasury Reg. Section 1.409A-2(a)(8), is treated as readily
ascertainable.

 

B.The Participant may elect to defer any whole percent of Base Compensation
payable during each pay period, but not more than 50% of Base Compensation.

 

 

--------------------------------------------------------------------------------

 

C.The Participant may elect to defer any whole percent (up to and including
100%) of any payment of Bonus Compensation Notwithstanding the foregoing, the
Company may, without amending the Plan, limit the maximum amount of Bonus
Compensation that may be deferred under the Plan.

 

D.The Participant’s election for each Plan Year shall specify the portion of the
amount deferred during that year that is to be allocated to the Participant’s
Retirement Account and the portion that is to be allocated to the Participant’s
Fixed Period Account. The election must be stated in whole percents and must
total 100%. If the Participant fails to make an adequate election under this
subsection, the entire amount deferred (or the portion of the deferral which is
not specifically allocated to a Fixed Period Account, if applicable) shall be
allocated to the Participant’s Retirement Account.

 

E.The deferred compensation credited under the Plan on behalf of a Participant
for a Plan Year shall be allocated to the Accounts of the Participant as of the
date that the Base Compensation or Bonus Compensation would otherwise have been
paid to the Participant in cash.

 

F.The Participant must make a separate election with the Company for each Plan
Year for which elective deferrals under this Section 4.1 are to be made under
this Plan. An election for a Plan Year shall become irrevocable on the last day
of the preceding Plan Year for Base Compensation and Other Bonus Compensation
elections and no later than June 30 of the Current Plan Year for
Performance-Based Bonus Compensation, as the Company may require. Elections will
not carry over into subsequent Plan Years.

 

G.Notwithstanding anything in this Section 4.1 to the contrary, elections to
defer Performance-Based Bonus Compensation and Other Bonus Compensation
attributable to services performed during the year ended December 31, 2004, may
be made on or before December 31, 2004. Pursuant to Treasury Regulation Section
1.409A-6(a)(ii), the Company explicitly identifies such amounts as amounts
deferred under the Plan with respect to the 2004 calendar year and as subject in
all respects to Code Section 409A commencing January 1, 2005.

 

4.2Election as to Form of Payment.  The Participant shall make an election as to
how the balance in the Participant’s Accounts will be distributed. The election
must be in written and made in the manner specified by the Company (which may
include an electronic form). The Participant may elect to have the Participant’s
balance distributed in (1) a lump sum, or (2) in annual installments for any
number of years up to 10 years. If the Participant fails to make an election for
an Account as provided herein, then the Participant will be deemed to have
elected the lump sum distribution option for such Account. All elections as to
form of payment shall be irrevocable. The time for making such elections is as
follows:

 

A.With respect to the Participant’s Retirement Account, the Participant shall
elect the form of payment at the time the Participant first enrolls in the Plan
pursuant to Sec. 4.1.

 

--------------------------------------------------------------------------------

 

B.With respect to the Participant’s Fixed Period Account, the Participant shall
elect the form of payment at the time the Participant first elects to defer
Compensation into such Fixed Period Account.

 

4.3Employer Credits.  The Board, or its authorized delegate, may determine in
its sole discretion that a credit will be made by the Company or other
Participating Employer to the Retirement Account of one or more eligible
Participants for a particular Plan Year. If a credit is to be made for a
particular Participant for a Plan Year, the Board, or its authorized delegate,
will determine the amount of the credit, the date or dates on which the amount
will be credited to the Participant’s Retirement Account, and any rules the
Participant must satisfy to receive the credit. Such rules may include, but are
not limited to, requirements that the Participant must be employed by a
Participating Employer on a particular date during or after the end of the Plan
Year, that the Participant must complete a certain number of hours of service
during the Plan Year, or that the Participant must meet certain performance
standards for the year.

 

4.4Investment Credits And Valuation Of Accounts.  The Accounts of each
Participant will be adjusted as of each Valuation Date to reflect Investment
Credits, deferrals allocated to the Account under Sec. 4.1, Employer Credits
allocated under Sec. 4.3, and distributions from the Account under Article V, in
each case since the previous Valuation Date, subject to the following:

 

A.Investment Credits will be based on the investment index or indexes selected
by the Participant to measure the deemed rate of investment return on his or her
Accounts. The investment indexes will include such investment options as the
Company makes available under this Plan from time to time. The Company may in
its sole discretion add additional options or delete existing options available
to a Participant at any time, provided the Participant has been notified as
described in Sec. 7.1. Notwithstanding anything in the Plan to the contrary, the
Company shall be under no obligation to purchase any investments used for
determining Investment Credits. The investment indexes are used solely for the
recordkeeping purpose of measuring gains and losses on each Participant’s
Accounts, and the Participant’s Accounts are not actually being invested in the
indexes.

 

B.All investment elections shall be written and made in the form specified by
the Company (which may include an electronic form) and provided to the Company
or with such agent or agents as may be designated from time to time by the
Company for this purpose. Subject to subsection A. above, each investment
election shall remain in effect until a new election is filed by the
Participant.

 

C.An initial investment election shall be filed by the Participant when an
Account is first established for the Participant. Thereafter, the Participant
may change the investment indexes for existing Account balances and future
credits effective as of any Valuation Date, provided the change is filed prior
to the deadline that may be established by the Company or its designated agent
from time to time for the desired effective date. All investment elections must
be expressed in whole percent increments for each option.

 

--------------------------------------------------------------------------------

 

D.A Participant may file separate investment elections for his or her Retirement
Account and all Fixed Period Accounts, and may also file separate investment
elections for the existing Account balance and for future amounts to be credited
to each Account. If the Participant fails to file an effective investment
election for all or part of an Account, that amount shall be credited with
Investment Credits according the yield on a default investment option designated
by the Company from time to time.

 

E.If distributions are to be made in installments following the death of a
Participant, each Beneficiary shall have the same right to make investment
elections for the portion of the Participant’s Accounts held on behalf of the
Beneficiary as the Participant had prior to death.

 

F.All investment elections shall be in accordance with such rules and
regulations as the Company or its designated agent may establish from time to
time. The Company or its agent may also establish such procedures for the
valuation of Accounts as the Company or its agent determines in its sole
discretion will reasonably reflect the period of time amounts were credited to
each Account.

 

G.Notwithstanding the foregoing, the Company may modify or disregard an
investment election filed by a Participant to the extent the Company determines
that such action is necessary to comply with the terms of this Plan or to avoid
adverse tax consequences to the Participant or any Participating Employer. The
Company may delay the implementation of Participant investment elections under
this section to a date later than January 1, 2005 in which case the
Participant’s Accounts will be credited during the period of the delay with
Investment Credits at a rate or index established by the Company for this
purpose prior to January 1, 2005.

 

4.5Unsecured Obligations.  A Participant’s credits in his or her Accounts shall
be an unsecured obligation of the Participating Employer for which the
Participant is or was employed. Each Participant or Beneficiary is only a
general creditor of the Participating Employer with respect to his or her
Accounts. Accounts are maintained for recordkeeping purposes only.
Notwithstanding the foregoing, obligations to pay benefits under this Plan may
be satisfied by distributions from a grantor trust created by the Company in his
sole discretion for such purpose. Each Participant shall cooperate with the
Company and shall execute any documents or submit to any physical examination
reasonably required by the Company in connection with the administration of the
Plan.

 

 

--------------------------------------------------------------------------------

 

4.6Changes in Time or Form of Distribution.  A Participant may make a subsequent
election to change the time and/or form of a distribution initially specified
under Sec. 4.1 and Sec. 4.2 with respect to one or more Fixed Period Accounts,
but only if the following conditions are satisfied:

 

(1)the election may not take effect until at least twelve months after the date
on which the election is made;

 

(2)a distribution may not be made earlier than at least five years from the date
the distribution would have otherwise been made;

 

(3)the election must be made at least twelve months before the date of the first
scheduled distribution;

 

(4)the election may not result in an impermissible acceleration of payment
prohibited under Code Section 409A and applicable guidance thereunder; and

 

(5)the revised distribution form may not consist of more than 10 annual
installments.

 

An election to change the time and/or form of distribution shall be (1) written
and made in the manner specified by the Company (which may include an electronic
form), and (2) made in accordance with such additional rules and procedures as
established by the Company and in accordance with Code Section 409A.  

 

 

ARTICLE V

DISTRIBUTION OF ACCOUNTS

 

5.1Distribution Of Accounts.  Except as otherwise provided, a Participant’s
Accounts will be distributed commencing upon the first to occur of the following
in the form elected by the Participant:

 

A.Separation from Service other than Upon Retirement, Death or Disability.  If a
Participant has a Separation from Service prior to commencing distributions from
an Account other than on account of Retirement, death or because the Participant
is Disabled, then distributions from such Account will commence as soon as
administratively feasible in the first Plan Year following the Participant’s
Separation from Service in the manner elected by the Participant, except that
the installment period shall be 5 years if the Participant elected installment
payments of 5 years or more.

 

B.Retirement or Disability.  If the Participant Separates from Service on
account of Retirement or because the Participant is Disabled, then distributions
will commence as soon as administratively feasible in the first Plan Year
following the Participant’s Separation from Service in the manner elected by the
Participant.

 

 

--------------------------------------------------------------------------------

 

C.Death Prior to Commencement.  If the Participant dies prior to commencing
distributions from an Account, distributions to the Beneficiary or Beneficiaries
will commence within 90 days after the last day of the month in which the
Participant’s death occurred in the manner elected by the Participant.

 

D.Death Following Commencement.  If the Participant dies after beginning to
receive installment payments, the Beneficiary or Beneficiaries shall receive the
remaining installment payments at the same times as the Participant would have
received them if he or she had survived.

 

E.Maturity of a Fixed Period Account.  In the case of a Fixed Period Account,
distributions will commence upon the earlier of the times specified in
subsections A. through D. above or upon the maturity date of such Fixed Period
Account. Distributions will be made in the manner elected by the Participant;
provided that Distributions commencing pursuant to subsection A. above (upon
Separation from Service other than on account of Retirement, death or
Disability) will be made in the manner elected by the Participant, except that
the installment period shall be 5 years if the Participant elected installment
payments of 5 years or more.

 

5.2Distribution of Lump Sums.  If a Participant’s Account is to be distributed
in a lump sum, the amount distributed will be the value of the Account on last
Valuation Date preceding the date of the distribution.

 

5.3Administration of Accounts during Installment Period.  If payments from an
Account are to be made in installments, then the annual amount paid in each year
will be equal to the value of the Account as of the last Valuation Date
preceding the date the first installment is to be made, divided by the number of
installments that remain subject to the following:

 

A.The Account will continue to be adjusted for Investment Credits pursuant to
Sec. 4.4 during the installment period.

 

B.Installment payments will cease when the balance of the Account is equal to
$0.

 

C.The payment for the final year of installments will include the entire balance
remaining in the Account at that time.

 

Each installment payment after the first payment will be paid on the anniversary
date of the first such installment.

 

5.4Distributions to “Specified Employees” Upon Separation from
Service.  Notwithstanding anything to the contrary herein, in the case of any
Participant who is a Specified Employee, distributions to such Participant shall
not commence before the date which is 6 months after the date of such
Participant’s Separation from Service (that is, no earlier than the first day of
the seventh month following the date of the Participant’s Separation from
Service). In the case of any payments pursuant to an installment method of
payment any installment payments for a Participant who is a

 

--------------------------------------------------------------------------------

 

Specified Employee following such Participant’s initial payment following
Separation from Service shall be made on the anniversary date of the first
installment regardless of the date of such Participant’s Separation from
Service. For purposes of this Sec. 5.4, the term “Specified Employee” means a
key employee within the meaning of Code Section 409A(a)(2)(B)(i). This paragraph
shall not apply in the case of distributions upon the death of a Specified
Employee.

 

5.5Beneficiary Designation.  Each Participant shall have the right, at any time,
to designate any person or persons as Beneficiary or Beneficiaries to whom
payments under this Plan shall be made in the event of the Participant’s death
prior to complete distribution of the amount credited to the Participant’s
Accounts. Each Participant shall have the right to change his or her Beneficiary
designation at any time. Each Beneficiary designation shall become effective
only when filed in writing with the Company during the Participant’s life in the
manner prescribed by or approved by the Company (which may include an electronic
form). The rights of each Beneficiary shall be subject to the terms and
conditions specified on the designation form to the extent consistent with the
terms of the Plan. If a Participant fails to designate a Beneficiary as provided
above, or if all designated Beneficiaries predecease the Participant, then the
Beneficiary shall be the Participant’s estate.

 

5.6Distributions For Unforeseeable Emergency.  Notwithstanding the foregoing
sections of this Article V, the Company in its sole discretion may approve a
written request by a Participant for a withdrawal from the Participant’s
Accounts due to an Unforeseeable Emergency. Any amount distributed pursuant to
this Sec. 5.6 shall not exceed the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relived through reimbursement or
compensation by insurance or otherwise or by liquidation of such assets (to the
extent liquidation of such assets would not itself cause a severe financial
hardship).

 

5.7Payment Of Small Benefits.  Notwithstanding the foregoing provisions of this
Article V, if the total balance of the Participant’s Accounts upon his
Separation from Service is less than $10,000, the Company shall pay the entire
balance in a single lump sum on a date determined by the Company as soon as
administratively feasible following the Participant’s Separation from Service,
but in no event later than 2 ½ months after the Plan Year in which such
Separation from Service occurs, except that in the case of a Specified Employee
the distribution shall not be made before the date which is 6 months after the
date of such Participant’s Separation from Service, subject to any exceptions or
conditions provided under Sec. 5.4.

 

5.8Withholding And Taxes.  The benefits payable under this Plan shall be subject
to the deduction of any federal, state, or local income taxes or other taxes
which are required to be withheld from such payments by applicable laws and
regulations. Any Social Security (FICA) taxes which must be withheld prior to
the distribution benefits to the Participant shall be withheld from the amounts
deferred, or from the Participant’s other compensation, as determined by the
Company. The Company provides no assurances or guarantees regarding the tax
treatment of amounts deferred or payments made under this Plan. Each Participant
is solely responsible for any applicable income, excise and other taxes,
penalties or interest (including any excise tax under Code Section 4999).

 

--------------------------------------------------------------------------------

 

5.9Delay of Payments Subject to Code Section 162(m).  Notwithstanding anything
in this Article V to the contrary, a payment otherwise payable under this Plan
shall be delayed if the Company reasonably anticipates that the Company’s
deduction with respect to such payment otherwise would be eliminated or limited
by application of Code Section 162(m). In the event of such delay in payment,
actual payment shall be made at the earliest date the Company anticipates that
the deduction of the payment amount will not be limited or eliminated by the
application of Code Section 162(m) or the calendar year in which the Participant
experiences a Separation from Service, if sooner.

 

ARTICLE VI

ADMINISTRATION AND CLAIMS PROCEDURES

 

6.1Administration By The Company.  The Company, or its authorized delegate,
shall administer the Plan, shall establish, adopt, or revise such rules and
regulations as it may deem necessary or advisable for the administration of the
Plan, and shall have discretionary authority to interpret the provisions of the
Plan. The interpretations of the Company shall be conclusive on all parties.

 

6.2Claims Procedure.  Any person who believes he or she is being denied any
rights or benefits under the Plan may file a claim in writing with the Company.
If the claim is denied (in whole or part), the Company will notify the claimant
of its decision in writing. The notification will be written in a manner
intended to be understood by the claimant and will contain [i] the specific
reasons for the adverse determination, [ii] reference to the specific Plan
provisions on which the determination is based, [iii] a description of
additional material or information necessary for the claimant to perfect the
claim, [individual] information as to the steps to be taken if the claimant
wishes to submit a request for review, and [v] a statement of the claimant’s
right to bring a civil action under ERISA Section 502(a) if the claim is denied
on appeal. In the case of disability benefits, the Company’s written
notification of any adverse benefit determination will be provided in a
culturally and linguistically appropriate manner and must contain the following
information [vi] if an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse determination: either the
specific rule, guideline, protocol, or other similar criterion, or a statement
that such rule, guideline, protocol, or other similar criterion was relied upon
in making the adverse determination and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided to the claimant free of
charge upon request, [vii] a discussion of the decision, including an
explanation of the basis for disagreeing with or not following: the views
provided by the claimant’s health care or vocation professionals who treated and
evaluated the claimant; the views of medical or vocational experts whose advice
was obtained by the plan, regardless of whether the advice was relied upon in
making the benefit determination; and any disability determination made by the
Social Security Administration, [viii] if the adverse benefit determination is
based on medical necessity, experimental treatment, or similar exclusion or
limit, either an explanation of the scientific or clinical judgement for the
determination, applying the terms of the plan to the claimant’s medical
circumstances, or a statement that an explanation will be provided free of
charge upon request, and [ix] a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for
benefits.

 

--------------------------------------------------------------------------------

 

The notification will be given within 90 days after the claim is received by the
Company (or within 180 days, if special circumstances require an extension of
time for processing the claim, and if written notice of the extension and
circumstances is given to the claimant within the initial 90 day period). If
notification is not given within this period, the claim will be considered
denied as of the last day of such period and the claimant may request review of
the claim. In the case of a claim for disability benefits, then instead of the
above, the Company will provide the claimant with written notification of the
Plan’s adverse benefit determination within a reasonable period of time, but not
later than 45 days after receipt of the claim by the Company. The disability
notification period may be extended by the Company for up to 30 days, provided
that the Company both determines that such an extension is necessary due to
matters beyond the control of the Company and notifies the claimant, prior to
the expiration of the initial 45-day period, of the circumstances requiring the
extension of time and the date by which the Company expects to render a
decision. If, prior to the end of the first 30-day extension period the Company
determines that, due to matters beyond its control, a decision on the disability
benefit cannot be rendered within that extension period, the period for making
the determination may be extended for up to an additional 30 days, provided that
the Company notifies the claimant, prior to the expiration of the first 30-day
extension period, of the circumstances requiring the extension and the date as
of which the Company expects to render a decision. In the case of any such
extension relating to a disability benefit, the notice of extension will
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant will be afforded at
least 45 days within which to provide the specified information.

 

6.3Review Procedure.  If a claim is denied in whole or in part, or if it is
deemed denied, the claimant has 60 days after receipt of the written notice of
denial of the claim, or 60 days after the claim is deemed denied, in which to
file a written request with the Company that it conduct a review of the claim.
If the claim is for disability benefits, then the request for review must be
filed within 180 days after receipt of the denial or after the claim is deemed
denied. In connection with the claimant’s appeal of the denial of a benefit, the
claimant may review pertinent documents and may submit issues and comments in
writing. The claimant will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits. The claimant will have a
reasonable opportunity for full and fair review of the claim and adverse
determination. This review will take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. In addition, if the claim is for disability
benefits, then the following rules apply: (a) The claim will be reviewed without
deference to the initial adverse benefit determination and the review will be
conducted by an appropriate named fiduciary of the Plan who is neither an
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual (and who shall be designated by
the Company). (b) In deciding an appeal of any adverse benefit determination
that is based in whole or part on medical judgment, the appropriate named
fiduciary will consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment. (c) Any medical or vocational experts whose advise was obtained on
behalf of

 

--------------------------------------------------------------------------------

 

the Plan in connection with the adverse benefit determination will be
identified, without regard to whether the advice was relied upon in making the
benefit determination. (d) The health care professional engaged for purposes of
a consultation under (b) above will be an individual who is neither an
individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual.  In addition, in the case of a claim regarding disability, before a
final adverse benefit determination is made, the administrator will provide the
claimant, free of charge, with any new or additional evidence or rationale
considered, relied upon, or generated by the plan in connection with the claim
as soon as possible and sufficiently in advance of the final notice to give the
claimant a reasonable opportunity to respond prior to that date.

 

The claimant will be provided with written notification of the Plan’s benefit
determination on review. The notification must be provided to the claimant not
later than 60 days after the receipt of the claimant’s request for review,
unless special circumstances (such as the need to hold a hearing, if necessary)
require an extension of time for processing, in which case the 60 day period may
be extended for a period of 60 days from the end of the initial period. If the
claim relates to disability benefits, then 45 days will apply instead of 60 days
in the preceding sentences. The claimant will be notified in writing of any
extension. In the case of an adverse benefit determination on review, the
notification will set forth [i] specific reasons for the adverse determination,
[ii] reference to the specific Plan provisions on which the benefit
determination is based, [iii] a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim, and [iv] a
statement of the claimant’s right to bring an action under ERISA Section 502(a)
and any applicable contractual limitations period that applies to the claimant's
right to bring such an action. In the case of disability benefits, the Company’s
written notification of any adverse benefit determination will be provided in a
culturally and linguistically appropriate manner and must contain the following
information [v] if an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse determination: either the
specific rule, guideline, protocol, or other similar criterion, or a statement
that such rule, guideline, protocol, or other similar criterion was relied upon
in making the adverse determination and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided to the claimant free of
charge upon request, [iv] a discussion of the decision, including an explanation
of the basis for disagreeing with or not following: the views provided by the
claimant’s health care or vocation professionals who treated and evaluated the
claimant; the views of medical or vocational experts whose advice was obtained
by the plan, regardless of whether the advice was relied upon in making the
benefit determination; and any disability determination made by the Social
Security Administration, [v] if the adverse benefit determination is based on
medical necessity, experimental treatment, or similar exclusion or limit, either
an explanation of the scientific or clinical judgement for the determination,
applying the terms of the plan to the claimant’s medical circumstances, or a
statement that an explanation will be provided free of charge upon request.

 

 

--------------------------------------------------------------------------------

 

ARTICLE VII

AMENDMENT AND TERMINATION

 

7.1Amendment.  The Plan may be amended in whole or in part at any time for a
reason by action of the Board, or by action of any person to whom that authority
has been delegated by the Board. No amendment shall decrease the benefits under
the Plan which have accrued prior to the date such amendment is adopted.
However, the Company may modify the investment index options under Sec. 4.4 to
be used to determine Investment Credits for a Participant’s Accounts commencing
as of a date specified by the Company, but not sooner than 30 days after the
date a notice of the change is either mailed or hand-delivered to the
Participant.

 

7.2Termination Of Plan.  The Company, by action of the Board, may terminate the
Plan at any time. After such termination, no employee shall become a
Participant, and no further amounts shall be credited pursuant to Sec. 4.1 or
Sec. 4.3 to Accounts of Participants. Thereafter, the amounts credited to the
Accounts of Participants will continue to be credited with Investment Credits
pursuant to Section 4.4 and distributed in accordance with Article V.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1Benefits May Not Be Assigned Or Alienated.  Neither a Participant nor any
Beneficiary shall have the right to sell, assign, transfer, encumber or
otherwise convey any right to receive any payment hereunder. No part of the
amounts payable hereunder shall be subject to seizure or sequestration for the
payment of any debts or judgments owed by a Participant or any other person;
provided however, that the Company may offset the obligations to the Participant
or the Participant’s Beneficiary hereunder by any debt of the Participant to the
Company or any other Participating Employer where such debt is incurred in the
ordinary course of the business relationship between the Participant and the
Company; and provided further, that (i) the entire amount of reduction in any
taxable year of the Company does not exceed $5,000 and (ii) the reduction is
made at the same time and in the same amount as the debt otherwise would have
been due and collected from the Participant.

 

8.2Right to Limit Deferrals.  Notwithstanding anything to the contrary, the
Company and any Participating Employer reserves the right to limit the aggregate
amount of deferrals made by Participants during a Plan year to $5,000,000, or
such other amount specified in subsection 5(e) of Rule 701 of Regulation E of
the Securities Act of 1933 if the Company or such Participating Employer
determines that it is desirable to do so. The manner of limiting deferrals under
this paragraph will be determined by the Company or such Participating Employer
as the case may be. Such deferral limit for any given Plan Year shall be imposed
prior to the date deferrals are required to be or become irrevocable for that
Plan Year under Code Section 409A, the regulations thereunder, and Article IV of
this Plan.

 

8.3Incompetency.  Every person receiving or claiming benefits under this Plan
shall be conclusively presumed to be mentally competent until the date on which
the Company received a written notice in a form and manner acceptable to the
Company that

 

--------------------------------------------------------------------------------

 

such person is incompetent and that a guardian, conservator or other person
legally vested with the care of his or her estate has been appointed. In such
event, the Company may direct payments of benefits to such guardian, conservator
or other person legally vested with the care of the person’s estate and any such
payments so made shall be a complete discharge of the Participating Employers to
the extent so made.

 

8.4Successor Employer.  The Plan shall be binding on the Company and its
assigns, each Participating Employer and its assigns, and any entity that
succeeds to the business of the Company or another Participating Employer
through merger, consolidation, or acquisition of all or substantially all the
Company’s assets or another Participating Employer’s assets.

 

8.5Notices.  Notices required by this Plan to be given to the Company or a
Participant shall be in writing and shall be considered to have been duly given
or served if personally delivered, or sent by first class, certified or
registered mail.

 

8.6Severability.  The invalidity or partial invalidity of any portion of this
Plan shall not invalidate the remainder thereof, and said remainder shall remain
in full force and effect.

 

8.7Headings.  Headings at the beginning of articles and sections hereof are for
convenience of reference, shall not be considered a part of the text of the
Plan, and shall not influence its construction.

 

8.8Capitalized Definitions.  Capitalized terms used in the Plan shall have their
meaning as defined in the Plan unless the context clearly indicates to the
contrary.

 

8.9Gender.  Any references to the masculine gender include the feminine and vice
versa.

 

8.10Use Of Compounds Of Word “Here”.  Use of the words “hereof”, “herein”,
“hereunder”, or similar compounds of the word “here” shall mean and refer to the
entire Plan unless the context clearly indicates to the contrary.

 

8.11Construed As A Whole.  The provisions of the Plan shall be construed as a
whole in such manner as to carry out the provisions hereof and shall not be
construed separately without relation to the context.

 

 

 

--------------------------------------------------------------------------------

 

8.12Code Section 409A.  It is intended that the Plan comply with the provisions
of Code Section 409A. The Plan and each deferral agreement will be administered
in a manner consistent with this intent. Installment payments made under the
Plan will be treated as the entitlement to a “single payment” for purposes of
Code Section 409A. A Participant is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant in
connection with the Plan (including any taxes and penalties under Code Section
409A), and the Company has no obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes or penalties.

 

Encana Services Company Ltd.

 

 

 

By:

 

/s/ Michael Williams

 

 

Michael Williams

Title:

 

Chair, Management Pension & Benefits Committee

Date:

 

May 15, 2018

 

10945473_3